Citation Nr: 1437589	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-28 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for service-connected lumbar spine disability (characterized as lumbosacral strain), prior to August 31, 2010. 

2.  Entitlement to a rating in excess of 40 percent for service-connected lumbar spine disability (characterized as lumbosacral strain with degenerative changes), from August 31, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to March 1992.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO denied the Veteran's claim for a rating in excess of 20 percent for lumbosacral strain.  In February 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2009, and later that month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

In March 2010, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge held at the San Antonio satellite office of the RO; a transcript of that hearing is of record. 

In July 2010, the Board remanded the claim on appeal to the RO, via the for further action, to include additional development of the evidence.  After accomplishing further action, the RO increased the rating for the Veteran's service-connected lumbosacral strain to 40 percent effective August 31, 2010, as reflected in the December 2011 rating decision and supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.  

Although the RO granted a higher rating during the pendency of the appeal for the Veteran's service-connected lumbosacral strain, inasmuch as higher ratings for this disability were available, both before and after August 31, 2010, and the Veteran was presumed to seek the maximum available benefit for a disability, the Board characterized the appeal pertaining to the evaluation of his back disability as encompassing the two matters set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that, in addition to the paper claims file, the Veteran has a paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals the December 2011 rating decision in which the RO assigned a 40 percent rating for the Veteran's service-connected lumbosacral strain from August 31, 2010, a July 2014 Appellate Brief and VA treatment records dated February 2007 to December 2011.  The remainder of the documents in Virtual VA are either duplicative of those in the paper claims file or are irrelevant to the issue on appeal.  

As a final preliminary matter, the Board notes that, as indicated in the July 2010 remand, the record has raised the issues of service connection for spondylotic disease of the cervical spine, it does not appear that this claim has yet been addressed by agency of original jurisdiction (AOJ).  As such, this matter is not properly before the Board and is thus referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  For the period prior to August 31, 2010, the Veteran's lumbar spine disability resulted in reduced range of motion that included forward thoracolumbar flexion limited to no less than 80 degrees (60 degrees, with pain) and a combined range of motion of the thoracolumbar spine of no less than 200 degrees, but was not been productive of ankylosis or been shown to involve intervertebral disc syndrome with any period of incapacitation.  

3.  Since August 31, 2010, the Veteran's lumbar spine disability-then clearly shown to have progressed to degenerative disc and joint disease-has resulted in reduced range of motion that includes forward flexion to no less than 30 degrees, but has not been productive of ankylosis of the spine or been shown to result in incapacitating episodes.  

4.  Since February 20, 2007, the Veteran has been shown to experience mild radiculopathy of the left lower extremity as a separately ratable neurological manifestation of service-connected lumbar spine disability.  

5.  Since August 31, 2010, the Veteran has been shown to experience bladder dysfunction manifested by nighttime voiding three times per night, apparently as a separately ratable neurological manifestation of service-connected lumbar spine disability.  

6.  The schedular criteria have been adequate to rate the lumbar spine disability under consideration, and its associated neurological manifestations, at all points pertinent to this appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected lumbar spine disability,  prior to August 31, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2013).  

2.  The criteria for a rating in excess of 40 percent for service-connected lumbar spine disability, from August 31, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2013).  

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate, 10 percent disability rating for radiculopathy affecting the left lower extremity, as a neurological manifestation of service-connected lumbosacral spine disability, from February 20, 2007, are met.  38 U.S.C.A. §§ 1155, 5105 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8520 (2013).  

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate, 20 percent disability rating for bladder impairment (nocturia) as a neurological manifestation of service-connected lumbosacral spine disability, from August 31, 2010, are met.  38 U.S.C.A. §§ 1155, 5105 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.115a (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a January 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The May 2007 RO rating decision reflects the initial adjudication of the claim after issuance of this letter.  

Post-rating July 2008 and July 2010 letters provided the Veteran notice of what information and evidence was needed to substantiate the claim for an increased rating, to include the rating criteria for the Veteran's back disability, as well as general information pertaining to the VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman. After issuance of these letters, and opportunity for the Veteran to respond, the December 2011 rating decision and SSOC reflect the most recent adjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of these notices.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's private treatment records, VA treatment records and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's March 2010 hearing, as well as various written statements provided by the Veteran and his representative, on his behalf, and the results of Internet research related to back disability.  The Board finds that no additional AOJ action to further develop the record in connection with this matter, prior to appellate consideration, is required.  

As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in March 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing was legally sufficient.  

Here, during the March 2010 hearing, the undersigned noted the issue on appeal and solicited testimony regarding the Veteran's claim and evidence relevant thereto.  Although the undersigned did not explicitly suggest the submission of any specific evidence, as a result of the Veteran's testimony, the Board determined that further evidentiary development in the form of allowing the Veteran the opportunity to identify and submit any outstanding treatment records and obtaining an additional VA examination and opinion was necessary.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  

As noted, following the hearing, the Board sought further development of the claim in July 2010.  The Board instructed the RO to obtain any additional, identified evidence of pertinent medical treatment.  In July 2010, the RO sent a letter to the Veteran requesting information concerning his medical treatment, to which the Veteran did not respond.  No further action AOJ in this regard is required. 

Thereafter, the RO was directed to arrange for the Veteran to undergo a VA examination.  Notably, during the March 2010 hearing, the Veteran testified that the February 2007 examiner did not account for pain when conducting range of motion testing (although the July 2007 examination report appears to suggest otherwise).  Nonetheless, the Board requested another examination to obtain further information as to the severity of the Veteran's service-connected lumbar spine disability, and that examination was conducted in August 2010.  That examination report, in particular, interview with the Veteran, review of the record and full evaluations of the Veteran's lumbar spine, to include appropriate testing, and pertinent clinical findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in connection with the issue herein decided has been me.  The medical evidence of record is sufficient for evaluation of the disability under consideration.

Under these circumstances, the Board finds that the AOJ has substantially complied with the Board's remand directives, to the extent possible.  See D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008);  Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. at 509-10.  

Here, as the AOJ has already awarded staged ratings for the lumbar spine disability under consideration, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is required.  

Although the ratings for the Veteran's lumbar spine disability have been assigned under Diagnostic Code 5237 (for lumbosacral strain), the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine, pursuant to which limitation of motion and other factors are evaluated.  

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees or for muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for ankylosis of the entire spine.  The noted criteria apply with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The relevant evidence in the record includes the Veteran's private treatment records, VA treatment records and reports of VA examinations conducted in February 2007 and August 2010.  For the period prior to August 31, 2010, the record establishes that the Veteran's thoracolumbar flexion was limited to 80 degrees and that the combined thoracolumbar range of motion was limited to 200 degrees, both at worst, without objective evidence of ankylosis.  For the period beginning on August 31, 2010, the record establishes that the Veteran's thoracolumbar flexion was limited to 30 degrees, at worst, without objective evidence of ankylosis.  

Collectively, these symptoms have resulted in no lumbar spine impairment not greater than that contemplated in the assigned 20 percent rating prior to August 31, 2010 and the assigned 40 percent rating from that date.  

Private chiropractor records dated in November 2006 document the results of e range of motion testing of the lumbar spine: 90 degrees flexion, 25 degrees extension, 25 degrees right lateral flexion, 25 degrees left lateral flexion, 20 degrees right rotation and 15 degrees left rotation.  The assessment indicates that the Veteran's condition was chronic and that he was experiencing an acute exacerbation.  An examination revealed left lateral subluxation at L5. Muscle tightness and stiffness was noted.  A November 2006 MRI at the same facility revealed decreased disc height at L4-5.  A positive Patrick's Faber and Yeoman's test were noted.  Records from December 2006 indicate some limited range of motion of the lumbar spine, although specific degrees of limitation were not provided.  

A February 2007 VA examiner noted the Veteran's complaints of constant back pain and that his back pain radiates down his left leg into his foot on occasion.  He noted that pain was worse with walking, running or any attempt at heavy lifting.  The Veteran reported no problems with activities of daily living.  He noted that he had never been ordered to bed rest by his doctors for his low back condition.  On examination, range of motion testing revealed forward flexion from 0 to 80 degrees, extension from 0 to 30 degrees,  right and left lateral bending from 0 to 35 degrees each, and right and left rotation from 0 to 30 degrees.  The examiner noted no decrease in range of motion with repetitive motion, but also noted pain with flexion at 60 to 80 degrees, discomfort with extension at 20 to 30 degrees, pain with bilateral bending starting at 20 degrees and pain with bilateral rotation beginning at 20 degrees.  The examiner noted no muscle spasms.  Straight leg raising was possible to 80 degrees on each side with complaints of pain with maximum straight leg raising on the left side.  The examiner noted no sensory or motor weakness in either leg or foot.  Tenderness to palpation over the sacroiliac area on the left side was noted.  An x-ray revealed evidence of early arthritic changes involving the lower three lumbar segments.  Diagnosis was symptomatic arthritis of the lumbar spine.  

VA treatment records dated in February 2007 note back pain that had begun a few days prior.  In January 2008, the Veteran reported intermittent back pain that radiated down his left leg.  He reported a flare up that lasted a few days for which he was in the hospital.  Hospital records from Lafayette General dated in September 2007 indicated that the Veteran experienced back pain that was related to cardiac problems.  

In his July 2009 substantive appeal, the Veteran reported that he was unable to lift the amounts he once could.  He further noted he was unable to care for animals as he once had due to his back pain.  The Veteran testified at the March 2010 hearing that in the prior two or three years, he had missed work due to his back condition.  He reported missing up to two months at a time.  He noted at least three incidents of missing work due to his back condition.  The Veteran reported increased pain that radiated into both legs with his left greater than the right.  He noted that pain radiated down into his feet, which he noticed more when walking.  He reported being unable to lift anything heavy.  He reported being unable to do lawn work or operate his farm equipment.  He noted that his back pain affected his weight-bearing and caused a weakened grip.  The Veteran's wife testified that the Veteran had difficulty sleeping due to his back pain.  The Veteran denied any muscle spasms.  

In the July 2010 Remand, the Board determined that the February 2007 VA examination may not have been complete, as the Veteran testified during the March 2010 hearing that he did not tell the examiner the point at which he experienced pain during range of motion testing.  The Board also determined that the Veteran's neurological impairments related to his back disability were not considered.  Accordingly, the claim was remanded for the Veteran to undergo another VA examination.  

On August 2010 examination, the Veteran reported weekly flare ups that lasted one to two days and limited him to 10 degrees of forward flexion and 0 degrees of rotation.  He noted he was unable to drive during a flare up.  Flare ups were noted to be precipitated by heavy lifting, twisting, bending over more than 20 degrees, sneezing and walking more than 100 yards.  He reported a history of nocturia, numbness, paresthesias, leg and foot weakness, and unsteadiness.  He further reported fatigue, decreased motion, stiffness, weakness and pain related to his back condition.  The examiner noted no incapacitating episodes.  The Veteran reported being unable to walk more than 100 yards.  On examination, the examiner described the Veteran's posture as stooped with a normal gait.  The examiner noted lumbar flattening as well as muscle spasms with atrophy, guarding, tenderness and weakness.  

Range of motion testing revealed flexion to 30 degrees, extension to 5 degrees, left lateral flexion to 20 degrees, left lateral rotation to 20 degrees, right lateral flexion to 20 degrees, and right lateral rotation to 20 degrees.  The examiner noted objective evidence of pain with motion throughout range of motion as well as repetitive motion with no additional limitations in range of motion.  The examiner reported hyperactive reflexes.  Furthermore, the examiner noted decreased sensation in the left foot.  Mild muscle tone loss was noted in the left leg.  The examiner noted no muscle atrophy.  An x-ray revealed early degenerative changes.  The examiner diagnosed lumbosacral strain with degenerative disc disease at L4-5 and degenerative facet joint disease of the lumbar spine with left L5 radiculopathy.  The examiner opined that the Veteran's current degenerative disc and joint disease of the lumbar spine represents normal progression of his the Veteran's L5 radiculopathy was directly associated with his lumbar spine condition.  

Considering the pertinent evidence in light of the applicable criteria, the Board finds that, for the period prior to August 31, 2010, thoracolumbar range of motion testing revealed some loss of thoracolumbar motion, but did not reflect forward flexion limited to 30 degrees or less or ankylosis of the entire thoracolumbar spine, as is required for the next higher rating under the General Rating Formula.  As noted above, range of motion testing conducted on February 2007 revealed thoracolumbar flexion to 80 degrees (or to 60 degrees, considering the point at which pain began), and November 2006 range of motion testing revealed combined thoracolumbar motion of 200 degrees.  Additionally, the evidence of record dated prior to August 31, 2010 includes no reference to ankylosis.  

As indicated, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the General Rating Formula for the spine.  See 38 C.F.R. §§ 4.40, 4.45, Deluca, supra; Johnson, supra.  In this regard, the Board recognizes that during the February 2007 VA examination, while pain was noted on range of motion testing, effectively limiting flexion to 60 degrees, no further limitation of motion was found on repetitive motion testing.  Given the extent of thoracolumbar flexion demonstrated by the Veteran on VA examination, the overall level of disability demonstrated by the Veteran is not commensurate with limitation of flexion to 30 degrees or less, even after taking functional loss due to pain into consideration.  

For the period since August 31, 2010, thoracolumbar range of motion testing has revealed more decreased thoracolumbar motion but has not reflected any ankylosis of the thoracolumbar spine-much less, the unfavorable ankyloses of the entire spine required for the next higher, 100 percent rating under the General Rating Formula. As noted above, range of motion testing conducted in the August 2010 VA examination revealed thoracolumbar flexion of 30 degrees.  

For this period, the Board has also considered functional loss due to pain and other factors, to include with repeated use or during flare-ups, in conjunction with criteria under the General Spine Rating Formula.  See 38 C.F.R. §§ 4.40, 4.45, Deluca, supra; Johnson, supra.  In this regard, the Veteran has been granted the maximum rating possible under limitation of motion for the lumbar spine, and further analysis under Deluca would not result in a higher schedular rating.  Johnson, supra.  The evidence does not include any reports of ankylosis of the lumbar spine, and the Veteran has not reported any periods when his spine was fixed in position.  The Veteran's pain also has not been shown to be so disabling  as to effectively result in ankyloses of the spine.

The Board further notes that, in addition to the criteria of the General Rating Formula, for rating lumbar spine disabilities, 38 C.F.R. § 4.71a also includes a Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  This formula provides for ratings based upon the frequency and duration of incapacitating episodes during a 12-month period.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Note (1).  

Here, the Veteran did not have a documented  diagnosis of disc disease prior to the August 31, 2010 VA examination-although a November 2006 private MRI revealed decreased disc height at L4-5.  In any event, the Veteran reported to the February 2007 VA examiner that no doctor had prescribed bed rest for him, and there is otherwise no evidence of any incapacitating episodes as defined above associated with lumbar spine disability at time prior to the date of the August 2010 examination..  

Furthermore, since that date, there is no competent, persuasive evidence indicating that the Veteran has experienced any incapacitating episodes associated with his documented disc disease.  In this regard, the treatment records and VA examination reports clearly reflect physical limitations but do not indicate that bed rest was medically prescribed at any time pertinent to this appeal.  In fact, the August 2010 VA examiner specifically noted that there were no incapacitating episodes.  

As noted, the Board has determined that the Veteran is not entitled to a higher rating for his lumbar spine under the rating criteria discussed above.  That fact notwithstanding , the Board also finds that, in light of pertinent evidence of record, and with resolution of all reasonable doubt in the Veteran's favor, Note 1 of the General Rating Form provides a basis for assignment of additional, separate ratings for neurological manifestations of lumbar spine disability.  That note directs VA to consider whether combining ratings for orthopedic and neurological manifestations of lumbar spine disability would result in a higher rating.  

With respect to radiculopathy, the Board notes that during the February 2007 VA examination, the Veteran reported pain to his left leg into his foot on occasion.  The VA examiner noted straight leg raising to 80 degrees with no sensory or motor weakness.  VA treatment records dated January 2008 reported intermittent pain radiating from the Veteran's lower back into his left leg.  The August 2010 VA examiner noted left leg and foot weakness, parethesias and unsteadiness.  On examination, decreased sensation in the left foot as well as mild muscle tone loss was noted.  During the August 2010 examination, the Veteran complained of radiating pain in his left leg; that examiner diagnosed radiculopathy,  which she found was directly associated withservice-connected lumbar spine disability. 

The Board finds that, resolving reasonable doubt in the Veteran's favor, as of the date of the February 20, 2007 examination, the Veteran has been shown to have  radiculopathy of the left lower extremity as a separately ratable neurological manifestation of his service-connected lumbar spine disability.  Moreover, considering the evidence in light of applicable rating criteria, that disability warrants no more than the minimum, 10 percent, compensable rating.  

Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 40 percent rating when moderately severe, and a 60 percent rating when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent rating where the foot dangles and drops, there is no active movement possible of muscles below the knee and flexion of the knee is weakened or (very rarely) lost.  

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  

Here, the Board finds that the weight of the evidence indicates that the Veteran has experienced no more than mild symptoms associated with his left leg radiculopathy, including mostly sensory impairment.  In this regard, the Veteran has reported pain and numbness with some weakness.  While the August 2010 examiner noted decreased sensation and paresthesias, the August 2007 VA examiner indicated that there was no sensory or motor weakness.  

As such, the Board finds that a separate 10 percent but no higher rating is warranted for left leg radiculopathy associated with the Veteran's service-connected lumbar spine disability.  

Additionally, medical evidence of record indicates that the Veteran bladder dysfunction-specifically, nocturia-which appears to be associated with the Veteran's service-connected lumbar spine disability.  In this regard, the August 2010 VA examiner noted a reported history of nocturia with the Veteran voiding up to three times per night. Although the examiner did not explicitly diagnose bladder dysfunction, or definitively identify such as a manifestation of lumbar spine disability, the Board resolves reasonable doubt in the Veteran's favor on both these points.  Moreover, given the Veteran's reported frequency of voiding, the Board finds that his bladder impairment warrants a separate 20 percent but no higher disability rating on the basis of voiding dysfunction.  

Voiding dysfunction is rated by the particular condition as urine leakage, frequency of obstructed voiding.  38 C.F.R. § 4.115a.  A 10 percent rating necessitates daytime voiding interval between two and three hours or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours or awakening to void three to four times per night.  A 40 percent rating is warranted for daytime voiding interval less than one hour or awakening to void five or more times per night.  

Here, the Board finds that, as of the  date of the August 2010 VA examination, the evidence indicates that the Veteran awakens to void no more than three times per night.  There is no other evidence of bladder impairment or voiding frequency noted in the evidence of record.  As such, the Board finds that a separate 20 percent rating, but no higher, is warranted since the date of the August 2010 VA examination for urinary frequency attributed to the Veteran's service-connected lumbar spine disability.  

The Board finds no other objective findings of other neurological abnormalities associated with the Veteran's service-connected lumbosacral strain to warrant a separate compensable rating.  Thus, an additional separate compensable rating is not warranted for any other neurological symptoms.  The Veteran's current symptoms are adequately contemplated under the assigned disability ratings discussed above.  

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.  

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected lumbar spine disability, or any associated neurological manifestation considered herein, been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the July 2009 SOC and discussed in the 2011 SSOC).

 The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.  

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected lumbar spine disability, and each of the separately-rated, associated neurological manifestations discussed above, at all pertinent points   The Board finds that the rating schedule fully contemplates the described symptomatology associated with each disability-including, specifically as regards the lumbar spine, limited motion,  weakness, fatigue and pain.  The evidence summarized above does not show any additional functional impairment that is not contemplated by the applicable schedular criteria.  Moreover, there is no medical indication or argument that the applicable criteria are inadequate to rate the Veteran's lumbar spine disability, in particular, or either associated radiculopathy of the left lower extremity or bladder impairment.  As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral for extra-schedular consideration is not required.   See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Furthermore, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a compenent of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence indicates that, although he has missed work because of his back, he has reported working full-time as a lock and dam operator, and there is no evidence or argument indicating that he is no longer working, or that he is rendered effectively unemployable as a result of his lumbar spine disability, to include associated manifestations  As such, the Board finds that a the matter of the Veteran's entitlement to a TDIU due to his lumbar spine disability has not been reasonably raised and need not be addressed.  

For all the foregoing reasons, the Board finds that, while the evidence supports assignment of separate, compensable ratings for associated radiculopathy of the left lower extremity and bladder impairment, as discussed herein, there is no basis for any further staged rating for the Veteran's service-connected lumbar spine disability, pursuant to Hart, and that a higher rating at each stage must be denied.  The Board has favorably applied the benefit-of-the-doubt doctrine in assigning separate, compensable ratings for the noted neurological manifestations, the preponderance of the evidence is against assignment of any higher rating rating for the lumbar spine, at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 20 percent for service-connected lumbar spine disability, prior to August 31, 2010, is denied.  

A rating in excess of 40 percent for lumbosacral strain, from August 31, 2010, is denied.  

A separate, 10 percent rating for radiculopathy affecting the left lower extremity, from February 20, 2007, is granted, subject to the legal authority government the payment of VA compensation.  

A separate, 20 percent rating for bladder impairment (nocturia), from August 31, 2010, is granted, subject to the legal authority government the payment of VA compensation.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


